Citation Nr: 0734734	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  He served in Vietnam.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2006 
decision of the Board that denied service connection for 
PTSD.  Thereafter, the veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the veteran's representative and VA's General 
Counsel filed a joint motion to vacate the Board's May 2006 
decision.  In an August 2007 Order, the Court granted the 
joint motion and remanded the case to the Board for further 
development.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that this case was remanded to the Board 
by the Court on the bases that the Board did not ensure 
compliance with the duty to assist because relevant medical 
records were not obtained, the appellant was not afforded an 
adequate VA examination in September 2004, and because the 
Board did not ensure compliance with the instructions in a 
remand dated in January 2001.

Specifically, it was reported that the record indicated that 
the veteran had sought treatment at a VA pain clinic in 2004 
and stated that he had attempted suicide two years before for 
which he had been hospitalized at 'Hospital Panamerico' in 
2002.  He related that he had been treated by a private 
psychiatrist, Dr. O. Gonzalez, at that time.  It was pointed 
out that it did not appear that there had been any efforts to 
obtain records from the hospital and the treating physician.  
The joint motion stipulated that on remand, there should be 
an attempt to secure such records.  

The Secretary and appellant's joint remand noted that on 
remand dated in January 2001, the Board requested that if the 
veteran was diagnosed with any psychiatric disorder other 
than PTSD, the examiner should state whether the disability 
had its onset during service or within one year of 
separation.  It was found that on ensuing VA examination in 
September 2004, the VA examiners did not comply with this 
instruction, and moreover, had erroneously considered the 
veteran's reported stressors in their diagnosis of 
schizophrenia, which was irrelevant.  As such, it was 
determined that the Board erred by failing ensure compliance 
with the directives of the remand in contravention of Stegall 
v. West, 11 Vet.App. 268, 271, and that a remand was required 
to address this deficiency.

The appellant and appellee further noted that on VA 
examination in 2004, although it was pointed out that the 
veteran's combat stressors were considered to be verified, 
the VA examiners appeared to premise their conclusions on the 
lack of an adequate stressor based on a conversation with the 
veteran rather than on a review of the claims folder.  As 
such, the 2004 examination was deemed to be inadequate, and 
not in compliance with VA's duty to assist pursuant to 
38 U.S.C.A. § 5103A (d) (1) (West 2002 & Supp. 2006).  It was 
determined that a remand for a new examination was warranted 
in this regard.  

Accordingly, and in view of the above, the case is REMANDED 
for the following actions:

1.  The RO should write the 
veteran and ask him to provide the 
names, addresses, and approximate 
dates of treatment of all health 
care providers, VA and private, 
including Hospital Panamerico and 
Dr. Gonzalez, who have treated him 
psychiatric disability, to include 
PTSD.  After securing any 
necessary authorization, the RO 
should request copies of all 
identified information, if not 
already of record, and associate 
them with the claims folder.  
Failure to respond or negative 
replies should be noted in writing 
and also associated with the 
claims folder.

2.  Following a reasonable period 
of time for receipt of information 
requested above,, the RO should 
schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and likely 
etiology of any psychiatric 
disability now present.  The 
claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
The examiner is informed that the 
veteran is the recipient of the 
Combat Infantryman Badge (CIB) and 
that this is considered conclusive 
evidence of combat service and 
stressors associated therewith.  
All indicated tests and studies, 
including psychological testing, 
should be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis(es).  
Psychological testing should 
include tests necessary to 
determine whether the veteran has 
PTSD.  The examiner should 
determine whether the diagnostic 
criteria to support a diagnosis of 
PTSD have been satisfied.  If any 
other psychiatric disorder is 
diagnosed, the examiner should 
offer an opinion as to whether the 
psychiatric disorder had its onset 
during service or within the first 
post-service year.  The 
examination report should include 
a complete rationale for all 
opinions expressed.  

3.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the file and a copy of 
the examination notification 
should be associated with the 
claims folder.

4.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a medical 
opinion.  If the report is 
insufficient, or if any requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



